DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
In the amendment filed on September 23, 2021, claim 18 has been amended.  Therefore, claims 1-18 are currently pending for examination.
 
Information Disclosure Statement
The IDS filed on 6/29/2021 has been considered.
 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.    
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data fusion module to detect and track” in claim 13.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claim 13 limitation “a data fusion module”, see Paragraph [0017], a processor and memory wherein the memory stores instructions.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance: 
The closest prior art Kang (US 2019/0051173) teaches sensor configured to generate a signal to be processed to detect and/or recognize occupants of vehicle 10, for example, camera, …, infrared sensor, …, radar and more than one sensor may be used in conjunction to detect and/or recognize the occupant(s) but fails to teach analyzing the camera, radar, thermal data 
Kuehnle et al.( US 20190147262) teaches the system continuously capture images of the roadway and of the driver within the interior of the vehicle, and store the images in a large buffer file, such as a first-in-first out (FOFO) buffer but fails to teach analyzing the camera, radar, thermal data stored in buffers of different durations of time to detect and track the camera-based, radar-based and thermal-based objects to detect occupants.
Ireri (US 20170240022 A1) teaches a vehicle having a system which includes at least one sensor and utilizes conditional probability to determine if an occupant (i.e. child and/or animal) is in the vehicle in the absence of an adult but fails to teach analyzing the camera, radar, thermal data stored in buffers of different durations of time to detect and track the camera-based, radar-based and thermal-based objects to detect occupants.
Tanatar elif (DE10201600273A1) teaches method for monitoring an interior of a vehicle and movement activities in the vehicle interior are detected by means of the image capturing units, with increased movement activities being detected real-time transmission of the image information is activated, which is transmitted via the vehicle's own interface to an emergency center for active monitoring but fails to teach analyzing the camera, radar, thermal data stored in buffers of different durations of time to detect and track the camera-based, radar-based and thermal-based objects to detect occupants.
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “storing the camera data, the thermal data, and the radar data to at least a first buffer and a second buffer, wherein the first buffer has a length associated with a first duration of time and the second buffer has a length associated with a 

 Regarding claim 13, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “a buffer for collecting sensor data, the buffer having a first buffer representing a first duration of time and at least a second buffer representing a second duration of time greater than the first duration of time, wherein radar data, camera data and thermal data is stored to both the first buffer and the second buffer” in combination with “a data fusion module configured to detect and track radar-based objects based on radar data provided in the first buffer and the second buffer, camera-based objects based on camera data provided in the first buffer and the second buffer, and thermal-based objects based on thermal data provided in the first buffer and the second buffer, wherein the data fusion module detects occupants based on the radar-based objects, camera-based objects, and thermal-based objects”. 

Regarding claims 2-12 and 14-18, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Nay Tun/Primary Examiner, Art Unit 2687